Citation Nr: 1002340	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-35 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS) to include as secondary to PTSD. 

4.  Entitlement to an initial compensable disability rating 
for service-connected residuals, injury fingers, 3rd and 4th, 
left hand (dominant), claimed as hand injury.

5.  Entitlement to an initial compensable disability rating 
for service-connected bilateral defective hearing.

6.  Entitlement to an initial disability rating greater than 
10 percent for service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	John S. Berry, Private 
Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to September 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

The issues of entitlement to an initial compensable 
disability rating for bilateral defective hearing and 
entitlement to an initial disability rating greater than 10 
percent for service-connected tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Board denied service connection for a low back 
disorder in a July 2003  decision and properly notified the 
veteran, who did not perfect an appeal of that decision.

2.  The July 2003 Board decision is the last final decision 
prior to the Veteran's request to reopen his claim in April 
2006. 

3.  Evidence received since the July 2003 Board decision 
regarding the Veteran's claim for service connection for a 
low back disorder is cumulative to, or redundant of, the 
evidence previously of record and does not raise a reasonable 
possibility of substantiating the claim.

4.  There is no evidence of an acquired psychiatric disorder 
to include PTSD in service, or within one year after service, 
and no competent medical evidence linking the Veteran's 
current psychiatric disorder with his military service.

5.  The Veteran did not engage in combat with the enemy.  

6.  The Veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.

7.  There is no competent medical evidence of a current 
diagnosis of IBS.

8.  The Veteran's residuals, injury fingers, 3rd and 4th, 
left hand (dominant), claimed as hand injury are currently 
manifested by normal range of motion and hyperesthesia.


CONCLUSIONS OF LAW

1.  The Board's decision of July 2003 is final.  U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has not been received, and the 
claim seeking service connection for a low back disorder may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3. Service connection for an acquired psychiatric disorder, 
to include PTSD is not established.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 
3.309 (2009).

4.  Service connection for IBS is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

5.  The criteria for an initial disability rating of 10 
percent and no higher for residuals, injury fingers, 3rd and 
4th, left hand (dominant), claimed as hand injury have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 7.71a, Diagnostic Code 5299-5220, 4.118, 
Diagnostic Code 8405 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's assertion that he 
currently suffers from a low back disorder, an acquired 
psychiatric disorder to include PTSD, and IBS and that these 
disorders are related to his service with the United States 
Navy from July 1959 to September 1963.  Specifically, with 
regard to the IBS the Veteran claims that IBS is secondary to 
his PTSD.  Also, the Veteran contends that his service-
connected left hand disorder is more disabling than currently 
evaluated.  

New and Material Evidence Issue

The Veteran submitted an original claim for service 
connection for a back disorder in May 1998.  By rating 
decision dated in September 1998 the RO denied service 
connection for a low back disorder finding that there were no 
complaints of a back disorder in the Veteran's service 
treatment records and that there was no medical evidence of a 
current back disorder.  Thereafter, the Veteran submitted a 
May 1998 private magnetic resonance imaging (MRI) scan of the 
lumbar spine showing mild stenosis from L3-S1.  However, the 
RO continued the previous denial in October 1998, January 
1999, and March 1999 rating decisions finding that there were 
no complaints of a back disorder in the Veteran's service 
treatment records and no medical nexus between the Veteran's 
current low back disorder and military service.  

The Veteran perfected an appeal of these decisions and in a 
July 2003 decision the Board continued the previous denials.  
Thereafter, the Veteran requested that he be afforded a Board 
hearing in his case.  He also submitted a Notice of Appeal to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In an October 2004 order the CAVC construed the 
Veteran's request for a Board hearing to be a motion to 
vacate the July 2003 Board decision and, therefore, dismissed 
the Veteran's appeal.  In April 2005 correspondence the Board 
denied the Veteran's motion to vacate the July 2003 Board 
decision so that he could be afforded a Board hearing.  Thus, 
the Board's decision of July 2003 is final.  U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.

The evidence of record at the time of the July 2003 decision 
included the Veteran's service treatment records which were 
negative for complaints of back pain, a private MRI report 
dated in May 1998 showing mild stenosis of the lumber spine 
from L3-S1, and VA treatment records dated from May 1999 to 
August 2000 showing complaints of chronic low back pain.  

In April 2006 the Veteran filed a claim to reopen his 
previously denied claim for service connection for a back 
disorder.  The RO denied this claim in April 2007 stating 
that the Veteran had failed to submit "new and material 
evidence."  The Veteran submitted a notice of disagreement 
(NOD) in May 2007 and timely perfected an appeal.  In 
connection with this appeal the Veteran has submitted 
additional written argument and the RO has obtained VA 
treatment records for association with the claims file dated 
through January 2009 and showing complaints of chronic low 
back pain.

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in July 2003 is new, in that it was not previously of record, 
but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in July 2003 was that there was no 
evidence of a low back disorder during military service and 
no nexus between the Veteran's current low back disorder and 
his military service.   

The evidence received since the July 2003 denial consists of 
VA outpatient treatment records dated through January 2009 
showing complaints of chronic low back pain.  These newly 
submitted treatment records do not indicate that the 
Veteran's current back disorder is related to his military 
service.  As this evidence does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
it cannot serve to reopen the claim.  Moreover, the Veteran's 
contentions that his current back disorder is related to his 
military service have not been substantiated by medical or 
other competent evidence.  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for a low back disorder are not met.
  
Service Connection Issues

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  38 C.F.R. § 3.310.  In order to prevail on the 
issue of service connection there must be competent evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

1.	PTSD

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

The Veteran's service treatment records are negative for a 
psychiatric disorder.  Specifically, his July 1959 enlistment 
examination and his September 1963 separation examination 
show a normal psychiatric system.  Furthermore, in a January 
1964 Report of Medical History the Veteran denied "frequent 
trouble sleeping," "frequent or terrifying nightmares," 
"depression or excessive worry," and "nervous trouble of 
any sort."  


Approximately 40 years after his discharge from service the 
Veteran submitted a claim for service connection for PTSD.  
In connection with the claim the RO obtained VA treatment 
records dated from May 1999 through January 2009.  These 
records show an assessment of PTSD as early as March 2003.  
However, a November 2006 VA treatment note shows that a PTSD 
screen is negative.    
  
Initially, the Board must question the March 2003 VA 
impression of PTSD.  As above, a subsequent November 2006 
treatment note shows that PTSD screen for the Veteran was 
negative.  The Board is not required to accept as probative 
on the issue of service connection doctors' opinions that are 
based solely on the veteran's recitation of his own medical 
history.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) ("Just 
because a physician or other health professional accepted 
appellant's description of his [inservice] experiences as 
credible and diagnosed appellant as suffering from post-
traumatic stress disorder does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."

Even assuming the Veteran does have a credible diagnosis of 
PTSD the next question, then, is whether the alleged in-
service stressors actually occurred.  Pursuant to VA 
regulation, the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353 (1998) (Board must make a specific 
finding as to whether the veteran engaged in combat).  The 
Board emphasizes that even if medical evidence appears to 
relate the diagnosis of PTSD to in-service stressors, such 
after-the-fact medical nexus evidence cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau 
v. Brown, 9 Vet. App. 389(1996).

The Veteran's service records show that the Veteran was 
assigned to US Naval Construction Battalion Eleven and served 
at Treasure Island, California; Guam, M.I.; and Pacific 
Beach, Washington.  Service personnel records reflect no 
receipt of combat-related award or citation and no 
designation of participation in a combat campaign.  

Because the Veteran did not engage in combat with the enemy, 
the record must contain credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau, 9 
Vet. App. at 389.  The regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

With regard to the Veteran's claimed stressors, the Veteran 
has reported the following events:  1) that a seaman he was 
stationed with was killed in a roll over accident near 
Salinas, California.  The Veteran was supposed to be with the 
seaman who was killed, but the duty roster was changed, and 
he was on guard duty instead that day.  2) The Veteran also 
reported that he worked as an ambulance driver when needed.  
As such, he indicated that he was involved in rescuing a 
woman from a car that had been overturned in a creek, under 
water.  3) He was also involved in rescuing an individual 
with a gash in his head after a motorcycle accident on the 
Quinault Reservation.  The Veteran reportedly took this man 
to the hospital.  

In an April 2007 memorandum, the RO indicated that the 
Veteran had failed to provide sufficient information to 
verify his stressors, to include names, exact dates, and 
places.  This memorandum shows that the Veteran's military 
occupational specialty (MOS) was as a mechanic/member of a 
Construction Battalion and it was not shown that he was an 
ambulance driver for the military.    

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD.  First, 
there is no medical evidence of an actual diagnosis of PTSD 
by a qualified professional of record in the claims file.  
Even if a credible diagnosis of PTSD were of record, there is 
no evidence of record corroborating that the alleged in-
service stressors actually occurred.  As above, the Veteran 
has failed to provide sufficient information to verify his 
stressors, to include names, exact dates, and places.  
Therefore, in the absence of credible evidence corroborating 
the Veteran's statements as to his in-service stressors, and 
the lack of a diagnosis of PTSD linked by medical evidence to 
confirmed stressful events in service, the Board cannot 
conclude that the requirements of 38 C.F.R. § 3.304(f) and 
other applicable laws and regulations have been met.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).

2.	IBS

The Veteran's service treatment records are negative for IBS 
or any other gastrointestinal disorder.  Specifically, his 
July 1959 enlistment examination and his September 1963 
separation examination show a normal gastrointestinal-urinary 
(G-U) system.  Furthermore, in a January 1964 Report of 
Medical History the Veteran denied "frequent indigestion" 
and "stomach, liver, or intestinal trouble."    

Approximately 40 years after his discharge from service the 
Veteran submitted a claim for service connection for IBS.  
Specifically, the Veteran contends that his IBS is secondary 
to his PTSD.  In connection with the claim the RO obtained VA 
treatment records dated from May 1999 through January 2009.  
These records show reports of diarrhea but are negative for a 
diagnosis of IBS.    

In this case, the Board finds that service connection for IBS 
is not in order.  First, there is no indication of IBS or any 
other G-U disorder in the Veteran's service treatment 
records.  Second, there is no evidence of a current diagnosis 
of IBS or any other G-U disorder in the claims folder.  While 
a January 2009 VA treatment record shows complaints of 
diarrhea, he has not been diagnosed with a disability 
manifested by diarrhea.  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).
As was stated earlier, current disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Third, even if the Veteran's diarrhea were related to his 
psychiatric condition the Veteran is not service-connected 
for a psychiatric condition and, thus, service connection for 
diarrhea on a secondary basis is not warranted.  


Increased Rating 

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Service treatment records show that the Veteran injured his 
3rd and 4th fingers of the left hand in a lawn mower accident 
in August 1963.  By rating decision dated in April 2007 the 
RO granted service connection for residuals, injury fingers, 
3rd and 4th, left hand (dominant) and assigned a 
noncompensable disability evaluation pursuant to 38 C.F.R. § 
4.71a, DC 5229.  

With respect to limitation of motion of individual digits, 
where there is limitation of motion of the long finger (DC 
5229) of either hand with a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees, a 10 percent 
rating is warranted.  With a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and; extension is limited by no more than 30 degrees, a 
noncompensable rating is warranted.  Any limitation of motion 
of the ring or little finger (DC 5230) warrants a 
noncompensable rating. 38 C.F.R. § 4.71a, DCs 5229 and 5230.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  

Evidence relevant to the current level of severity of the 
Veteran's service-connected left hand injury includes a VA 
examination report dated in April 2007.  During this 
examination the Veteran described the onset of hyperesthesia 
to his left index, long and ring fingers secondary to a 
lawnmower injury during military service.  He was a mechanic 
who was assigned to fix officers' lawnmowers, and was engaged 
in this when his legs locked and he fell forward onto the 
lawnmower.  He grabbed the edge of a lawnmower that was 
running.  The blade took off the tips of all four of his 
fingers, particularly the index, longer finger and ring 
finger.  The pad was taken off down to the subcutaneous 
tissue.  There was no bone loss.  The 4th or small finger was 
minimally affected.  He described being in bandages for four 
months until the skin grew back.  Ever since that time, he 
has had extreme hyperesthesia to touch and cold.  He must 
wear gloves in cool weather and experienced lancinating pain 
from the fingertips into the hand and wrist with soft touch 
or use of his finger pad.  He must write holding a pen 
differently, and it has affected his writing.  He has been 
unable to become right handed, although he has tried since 
that time.  Of note, the Veteran related that his left 4th 
finger developed arthritis in the distal interphalangeal 
(DIP) joint after an auto accident, and this slight deformity 
of the joint is not related to his lawnmower injury.  The 
Veteran sought evaluation in 1999 for this problem that is 
documented in the electronic medical record.  In February 
1999 the Veteran had electromyography for numbness and 
tingling pain in his hand.  This showed a mild right sensory 
carpal tunnel syndrome without denervation, and a borderline 
left carpal tunnel syndrome.  There was no right or left 
ulnar neuropathy and no right or left cervical radiculopathy 
or peripheral neuropathy noted on this examination.  A 
neurosurgical evaluation recommended a magnetic resonance 
imaging (MRI) scan.

Physical examination of the left hand showed normal bulk, 
color, and hair pattern.  The left 4th DIP was slightly 
enlarged but not tender and slight permanent flexion was 
noted.  The fingertips have normal nail color and form.  The 
pads of 1st, 2nd, and 3rd fingers were slightly smooth and had 
normal color and warmth.  However, a very slight touch to 
these three fingers sent lancinating pains from the finger 
pads into the wrist area that lasted approximately 10 minutes 
and the Veteran was brought to tears.  The Veteran stated at 
that time that there was nothing he could do to make the pain 
go away faster, and after approximately 10 minutes the 
Veteran was able to regain his composure.  The Veteran had 
normal range of motion of his hand, including the ability to 
make a fist, and he was able to approximate fingertips to the 
palmar crease.  The examination was done carefully to avoid 
firm contact with the fingertips.  The Veteran had normal 
finger and wrist extension.  There was normal strength in the 
wrist, elbow, and hand.  A small scar was noted over the 
ventral wrist of approximately 2 centimeters (cm) that was 
well healed.  It was not possible to appreciate the site of 
the ulnar surgery on examination.  Sensation was normal on 
all other parts of the examination with the exception of 
hyperesthesia of the fingertips as noted.  The thumb had 
normal motion and sensation with hyperesthesia.  

The examiner diagnosed the Veteran with a soft tissue injury 
to the first, second, and 3rd fingers resulting in persistent 
hyperesthesia that was worsening in nature since the in-
service lawnmower injury.  The Veteran had carpal tunnel 
surgery in an effort to correct this problem after a 
diagnosis of possible left borderline carpal tunnel syndrome.  
However, there was no improvement in the Veteran's symptoms 
syndrome which did not account for the Veteran's 
symptomatology.  The Veteran also reported that taking 
Naproxen for his back pain does not mitigate the lancinating 
pain that he can get in hyperesthesia in his left fingertips.  

Also of record are VA outpatient treatment reports dated 
through January 2009 which primarily pertain to other 
disabilities.  

Based upon a review of the cumulative evidence, an initial 
compensable rating is not warranted under DC 5229.  In order 
to warrant a higher rating of 10 percent under DC 5229, there 
must be evidence of a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees (Diagnostic 
Code 5229).  Here, the evidence shows that the Veteran has 
full range of motion of his left 4th and 5th fingers. Thus, a 
compensable rating is not warranted under this code.

However, the Board finds that the evidence warrants a 10 
percent disability rating under 38 C.F.R. § 4.118, DC 7804.  
The April 2007 VA examiner diagnosed the Veteran with 
hyperesthesia.  Hyperesthesia is defined as a dysethesia 
consisting of increased sensitivity, particularly a painful 
sensation from a normally painless touch stimulus.  Dorland's 
Illustrated Medical Dictionary 793 (24th ed. 1994).  The 
Board finds there is competent, objective evidence of 
painful, superficial scar, which warrants a separate initial 
10 percent rating under DC 7804.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that since 
the Veteran's left hand injury has not resulted in any 
limitation of motion DeLuca is not for application.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed. Cir. Sept. 4, 2009).

With regard to the new and material evidence and service 
connection issues, the RO provided the appellant pre-
adjudication notice by letters dated in February 2006, March 
2006, May 2006, September 2006, and January 2007.  

With regard to the initial rating issue, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of September 10, 2003, the 
date of his claim, and a noncompensable rating was assigned.  
He was provided notice how to appeal that decision, and he 
did so.  He was provided a statement of the case that advised 
him of the applicable law and criteria required for a higher 
rating and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Finally, a 
June 2008 letter informed the Veteran of how VA determines 
disability ratings and effective dates and also informed the 
Veteran regarding the rating criteria that were used to rate 
his left hand disorder.  His claim was thereafter 
readjudicated in a July 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA need not conduct an examination with respect to the 
service connection claims decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim. 38 C.F.R. § 
3.159(c)(4). Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no current diagnosis of IBS or an 
acquired psychiatric disorder and no verifiable stressor for 
the claimed PTSD.  Therefore, there is no duty to provide an 
examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon, supra.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

New and material evidence having not been submitted, the 
claim to reopen a previously denied claim of entitlement to 
service connection for a low back disorder is denied.   

Service connection for an acquired psychiatric disorder to 
include PTSD is denied.

Service connection for IBS is denied. 

An initial disability rating of 10 percent and no higher for 
service-connected residuals, injury fingers, 3rd and 4th, 
left hand (dominant), claimed as hand injury, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

REMAND

With regard to the bilateral defective hearing issue the 
Board notes that the medical evidence is inadequate for 
rating purposes.  The Veteran was afforded a VA audiology 
examination in connection with his claim in February 2007.  
Although this examiner provided the audiometric findings, the 
examiner failed to comment on the functional effects caused 
by the hearing disability.  In addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in the 
final report.  Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  Another examination is necessary.  

With regard to the tinnitus issue a review of the record 
shows that by rating decision dated in April 2007 the RO 
granted service connection for tinnitus and assigned a 10 
percent disability rating.  The Veteran submitted a written 
notice of disagreement in May 2007 which primarily provided 
argument for other issues contained in the April 2007 rating 
decision but also listed the tinnitus issue as one in which 
he was in disagreement.  When a notice of disagreement is 
timely filed, the RO must reexamine the claim and determine 
if additional review or development is warranted. If no 
preliminary action is required, or when it is completed, the 
RO must prepare a statement of the case pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative. 38 
C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement 
of the case on this issue.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
extent and severity of his service-
connected bilateral defective hearing.  
All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.  The 
claims file must be made available to the 
examiner and all indicated studies should 
be performed.  The examiner is 
specifically requested to fully describe 
the functional effects caused by the 
Veteran's hearing disability.  

2.  Issue a Statement of the Case (SOC) 
regarding the issue of entitlement to an 
initial disability rating greater than 10 
percent for service-connected tinnitus  
The RO should also advise the appellant 
of the need to timely file a substantive 
appeal if he desires appellate review of 
this issue.

3.  After all development is complete, 
review the evidence in its entirety.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


